Title: From Thomas Jefferson to John Barnes, 16 September 1799
From: Jefferson, Thomas
To: Barnes, John



Dear Sir
Monticello Sep. 16. 99.

Your favor of Aug. 25. is duly recieved & the glass doors arrived at Richmond. I am filled with anxiety on the subject of the nail rod last ordered, as a failure to recieve it will stop my works. I hope therefore mr Roberts will have exerted himself to forward it. […] I send a statement of our account as it will stand (as nearly as I can make out) about the 7th. of October. you will perceive that I suppose you to have paid for Wm. Short toward the 7th. instalmt. over & above his money then in your hands 179. D. & to have debited the same to me; & that on the 1st. of Oct. you will pay over & above the interest then to be received, about 282. D. toward his 8th. instalment, to be also debited to me. there will then be to be paid to Joseph Roberts 243.67 and to mr Joseph McGoffin 166.67 (on my note to him which is to be taken in) which be pleased to attend to. I wish you had found it convenient to come & pass the yellow fever season in this healthy situation. we should have been happy to have had you of our family. with every wish for your health & safety I am Dear Sir
Your friend & servt

Th: Jefferson


P.S. I shall draw after this date in favr. of George Jefferson for 500. D. paiable Oct. 7. of which be pleased to consider this as advice.

